Title: From Alexander Hamilton to Benjamin Lincoln, 6 May 1791
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury Department,6 May 1791
Sir,
I have transmitted the accounts enclosed in your letter of the 27 Ultimo to the Auditor of the Treasury. The stock which you fund in the Massachusetts office you will cause to be transferred to the Treasury, and for this purpose you will make application to Mr Appleton, the Commissioner of Loans. As the loan office certificates can be funded at the Treasury, it will be best that you transmit them hither for the purpose, taking great care to do it under such circumstances and with such precautions, that in case of accident you can clearly prove their transmission.
I am, sir, with great consideration,   Your Obedt Servant
A Hamilton
Benjamin Lincoln Esq.
